DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl (U.S. Patent No. 4,715,498) in view of Laible et al. (U.S. Patent No. 4,809,850).
Hanifl discloses a container for disposal of medical waste (Fig. 1) comprising: a cabinet (12) comprising a first wall; and a disposable container (14) positioned within 
Hanifl fails to teach the hub extending through an opening in the lid side wall; and a cover attached to an outside surface of the lid side wall and covering a portion of the closure flap axial hub that extends through the lid side wall opening.
Laible teaches that it is known in the art to manufacture a sharps container with a cover (54) that covers an axial hub of a closure flap.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a cover structure, as taught by Laible, in order to assist a user in opening and closing the container.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl and Laible in view of Schneider (U.S. Patent No. 3,817,448).
Hanifl fails to teach wherein the front wall is hinged to a bottom wall.
Schneider teaches that it is known in the art to manufacture a cabinet with a front wall hinged to a bottom wall (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the hinge on the bottom wall, as taught by Schneider, in order to change where a user can access the inner container and since such a modification would a simple substitution of one know attachment location for another.

Claims 7, 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanifl and Laible in view of Allaer (U.S. Patent No. 5,769,006).
Hanifl fails to teach wherein the cabinet is secured to a wall by a screw fastener that is only accessible when the cabinet is opened and the disposable container is removed.
Allaer teaches that it is known in the art to mount a container to a wall (Fig. 4) in an interior of the container by screw fasteners (col. 2, lines 7-10).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have mounted the container of Hanifl to a wall, as taught by Allaer, in order to make the container easy for a user to access.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,321,968 and claims 1-20 of U.S. Patent No. 10,617,485 in view of the reference relied on in the rejection above. The claims of the current application are broader in scope than the patented claims except for the cabinet structure claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the claimed sharps containers with a cabinet, as shown in the references above, in order to better protect the sharps container.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733